Exhibit 10.19

Amended and Restated Summary of Retention and Benefit Agreements between the
Board of Directors and

Compensation Committee of CME Group Inc. (the “Company”) and Terrence A. Duffy

On October 16, 2006, the Board of Directors of the Company appointed Terrence A.
Duffy, the Company’s Chairman at the time, to serve as the Executive Chairman.
On November 1, 2006, the Compensation Committee approved and the Board of
Directors ratified Mr. Duffy’s compensation for his service as the Executive
Chairman. The Compensation Committee also approved and the Board of the
Directors ratified Mr. Duffy’s retention payment that was previously approved by
the Board of Directors on January 31, 2005, with the clarification that the
payment amount would be based upon Mr. Duffy’s annual base salary (currently
$950,000) in lieu of the annual cash stipend he formally received for serving as
a non-executive chairman. As a result, Mr. Duffy will be entitled to a payment
equal to his annual base salary (“Retention Payment”) if at the end of his term
as Executive Chairman he is willing and able to serve another term as Executive
Chairman and is not nominated for reelection to the Board and/or is not
reelected to the position of Executive Chairman by the members of the Board, if
he is eligible; provided, that in such event Mr. Duffy shall assist with the
transition of responsibilities to a new chairman, provided further, that in no
event shall the Executive Chairman be entitled to the Retention Payment if he
has been removed or not reelected because of his breach of fiduciary duty to the
shareholders or because of his willful failure to fulfill his duties and
obligations as chairman, all as determined by a majority of the independent,
non-industry directors of the Board.

On June 6, 2007, in recognition of the services that Mr. Duffy provides as the
Executive Chairman of the Company, the Compensation Committee authorized
management, subject to annual review by the Committee, to self-insure the
supplemental life and long-term disability coverage amounts necessary to provide
Mr. Duffy with the same level of life and long-term disability coverage
generally provided to employees under the Company’s group life and long-term
disability policies. The Committee also authorized the Company to gross up the
self-insured supplemental life insurance amount to account for any taxes on such
amount owed by Mr. Duffy’s beneficiaries. Pursuant to this agreement, Mr. Duffy
would be entitled to disability insurance benefits based on two-thirds of base
pay and life insurance benefits based on three times base pay.

In December 2008, the Compensation Committee approved an amendment to the
resolutions authorizing Mr. Duffy’s Retention Payment to conform to the
requirements of Internal Revenue Code Section 409(a) to provide that the the
Retention Payment would be paid no later than 30 days after the event triggering
the payment.